



 
Exhibit 10.2

 
ITRON, INC.

AMENDED AND RESTATED 2000 STOCK INCENTIVE PLAN
 
RESTRICTED STOCK UNIT AWARD NOTICE
FOR NON-U.S. PARTICIPANTS
 
LONG-TERM PERFORMANCE PLAN
 

 
Itron, Inc. (the “Company”) hereby grants to Participant a restricted stock unit
award (the “Award”).  The Award is subject to all the terms and conditions set
forth in this Restricted Stock Unit Award Notice (the “Award Notice”), the
Restricted Stock Unit Award Agreement, including any appendix thereto for
Participant’s country (the “Agreement”), the Itron, Inc. Long-Term Performance
Plan (the “LTPP”) and the Itron, Inc. Amended and Restated 2000 Stock Incentive
Plan (the “Plan”), all of which are incorporated into the Award Notice in their
entirety.

 

 
Participant:

Award Date:
Vesting Commencement Date:

Number of Restricted Stock Units:

Vesting Schedule:

The Award will vest in full on the third anniversary of the Vesting Commencement
Date (the “Vest Date”).
 



 

 
Additional Terms:  This Award is subject to all the terms and conditions set
forth in this Award Notice, the Agreement, the LTPP and the Plan, all of which
are attached to and incorporated into the Award Notice in their entirety.

 

 
I accept this award subject to the terms and conditions stated herein.
 

 

 


Attachments:

1.Restricted Stock Unit Award Agreement including country appendix
2.Long-Term Performance Plan
3.  Plan Summary
4. 2000 Stock Incentive Plan
 

 

 



 
 

--------------------------------------------------------------------------------

 

ITRON, INC.
AMENDED AND RESTATED 2000 STOCK INCENTIVE PLAN

 
RESTRICTED STOCK UNIT AWARD AGREEMENT

FOR NON-U.S. PARTICIPANTS
 
LONG-TERM PERFORMANCE PLAN
 

 
Pursuant to your Restricted Stock Unit Award Notice (the “Award Notice”) and
this Restricted Stock Unit Award Agreement (this “Agreement”), Itron, Inc. (the
“Company”) has granted you a restricted stock unit award (the “Award”) under its
Amended and Restated 2000 Stock Incentive Plan (the “Plan”) and its Long-Term
Performance Plan (the “LTPP”) for the number of restricted stock units indicated
in your Award Notice.  Capitalized terms not expressly defined in this Agreement
but defined in the Plan shall have the same definitions as in the Plan.
 

The details of the Award are as follows:
 

1.  
Vesting

 
 
The Award will vest according to the vesting schedule set forth in the Award
Notice (the “Vesting Schedule”). One share of Common Stock will be issuable for
each restricted stock unit that vests.  Restricted stock units that have vested
and are no longer subject to forfeiture according to the Vesting Schedule are
referred to herein as “Vested Units.”  Restricted stock units that have not
vested and remain subject to forfeiture under the Vesting Schedule are referred
to herein as “Unvested Units.”  The Unvested Units will vest (and to the extent
so vested cease to be Unvested Units remaining subject to forfeiture) in
accordance with the Vesting Schedule (the Unvested and Vested Units are
collectively referred to herein as the “Units”).  Except as provided in Section
2.1(b) below, all Vested Units will be settled on the Vest Date set forth in the
Award Notice and the Vest Date shall be the “payment date” for purposes of
Section 409A.  The Award will terminate and the Unvested Units will be subject
to forfeiture upon your termination of employment as set forth in Section 2.1(a)
and as further described in Section 8(l).

 

2.  
Termination of Employment; Corporate Transaction

 
2.1  
Termination of Employment

 
(a) Vesting of Units.  Except as provided in Section 2.2 below, if your
employment terminates during the Units' vesting period for any reason other than
Cause, the Unvested Units will vest pro-rata, based on the number of calendar
days of employment with the Company or a Related Corporation during the vesting
period (rounded down to the nearest whole number); provided, however, that your
termination of employment must constitute a “separation from service” under
Section 409A of the Code and the regulations thereunder (“Section 409A”)1; and,
provided further, that the Units that become Vested Units as a result of such
pro-rata vesting will not be settled in shares of Common Stock until the date
that is six months after such separation from service.  In the event that your
termination of employment does not satisfy the definition of "separation from
service" under Section 409A, then Unvested Units will still vest pro-rata, based
on the number of calendar days of employment with the Company or a Related
Corporation during the vesting period (rounded down to the nearest whole
number), but the Units that become Vested Units as a result of such pro-rata
vesting will not be settled in shares of Common Stock until the Vest Date.  If
your employment terminates for Cause, any Unvested Units will be forfeited
immediately to the Company.
 
(b) Settlement of Vested Units.  For purposes of determining the settlement date
under Section 2.1(a) for issuing shares of Common Stock, if your employment
terminates by reason of (a) death or (b) Disability that also satisfies the
definition of “disability” under Section 409A, the settlement date shall be (i)
if you are a “specified employee,” the date six months after the date of death
or Disability or (ii) if you are not a “specified employee,” the date of death
or Disability, and shares of Common Stock shall be issued within 90 days of the
settlement date.  If your employment terminates by reason of a Disability that
does not satisfy the definition of “disability” under Section 409A, the
settlement date shall be the Vest Date set forth in the Award Notice and the
Vest Date shall be the “payment date” for purposes of Section 409A.
 
2.2  
Corporate Transaction

 
In the event of a Corporate Transaction (other than a Related Party Transaction)
that also constitutes a change in control event within the meaning of Section
409A, any Unvested Units will accelerate in vesting and become Vested Units
immediately prior to such transaction.

 

--------------------------------------------------------------------------------


3.  
Securities Law Compliance

 
3.1 You represent and warrant that you (a) have been furnished with a copy of
the prospectus for the Plan and all information which you deem necessary to
evaluate the merits and risks of receipt of the Award, (b) have had the
opportunity to ask questions and receive answers concerning the information
received about the Award and the Company, and (c) have been given the
opportunity to obtain any additional information you deem necessary to verify
the accuracy of any information obtained concerning the Award and the Company.
 
3.2 You hereby agree that you will in no event sell or distribute all or any
part of the shares of Common Stock that you receive pursuant to settlement of
this Award (the “Shares”) unless (a) there is an effective registration
statement under the U.S. Securities Act of 1933, as amended (the “Securities
Act”) and any applicable state and foreign securities laws covering any such
transaction involving the Shares or (b) the Company receives an opinion of your
legal counsel (concurred in by legal counsel for the Company) stating that such
transaction is exempt from registration or the Company otherwise satisfies
itself that such transaction is exempt from registration.  You understand that
the Company has no obligation to you to register the Shares with the U.S.
Securities and Exchange Commission or any foreign securities regulator and has
not represented to you that it will so register the Shares.
 
3.3 You confirm that you have been advised, prior to your receipt of the Shares,
that neither the offering of the Shares nor any offering materials have been
reviewed by any administrator under the Securities Act or any other applicable
securities act (the “Acts”) and that the Shares cannot be resold unless they are
registered under the Acts or unless an exemption from such registration is
available.
 
3.4 You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys’ fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.
 
4.  
Transfer Restrictions

 
Units shall not be sold, transferred, assigned, encumbered, pledged or otherwise
disposed of, whether voluntarily or by operation of law.
 

5.  
No Rights as Shareholder

 
You shall not have voting or other rights as a shareholder of the Company with
respect to the Units.
 

6.  
Book Entry Registration of Shares

 
The Company will issue the Shares by registering the Shares in book entry form
with the Company’s transfer agent in your name and the applicable restrictions
will be noted in the records of the Company’s transfer agent and in the book
entry system.

 
7.  
Responsibility for Taxes

 
7.1 Regardless of any action the Company or your employer (the “Employer”) takes
with respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related items related to your participation in the Plan and
legally applicable to you (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items is and remains your responsibility
and may exceed the amount actually withheld by the Company and/or the
Employer.  You further acknowledge that the Company and the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including, but not limited to, the
granting or vesting of the Award, the settlement of Vested Units, the issuance
of Shares upon settlement of the Vested Units, the subsequent sale of Shares
acquired upon settlement of the Vested Units and the receipt of any dividends;
and (b) do not commit to and are under no obligation to structure the terms of
the grant or any aspect of the Award to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result.  Further, if you have
become subject to tax in more than one jurisdiction between the Award Date and
the date of any relevant taxable event, you acknowledge that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
 

--------------------------------------------------------------------------------


7.2 Prior to any relevant taxable or tax withholding event, as applicable, you
will pay or make adequate arrangements satisfactory to the Company and or the
Employer to satisfy all Tax-Related Items.
 
(a) In this regard, you hereby irrevocably appoint Fidelity or any brokerage
firm designated by the Company for such purpose (the "Agent") as your Agent, and
authorize the Agent, to:
 
(i)  
Sell on the open market at the then prevailing market price(s), on your behalf,
as soon as practicable on or after the settlement date for any Vested Unit, the
minimum number of Shares (rounded up to the next whole number) sufficient to
generate proceeds to cover the Tax-Related Items and all applicable fees and
commissions due to, or required to be collected by, the Agent;

 
(ii)  
Remit directly to the Company the cash amount necessary to cover the Tax-Related
Items;

 
(iii)  
Retain the amount required to cover all applicable fees and commissions due to,
or required to be collected by, the Agent, relating directly to the sale of
Shares referred to in clause (i) above; and

 
(iv)  
Remit any remaining funds to you.

 
(b) Alternatively, or in addition to or in combination with the withholding
mechanism described in Section 7.2(a), you authorize the Company and/or the
Employer at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by:
 
(i)  
requiring you to pay to the Company or the Employer any amount of the
Tax-Related Items; and/or

 
(ii)  
withholding any amount of the Tax-Related Items from your wages or other cash
compensation paid to you by the Company and/or the Employer; and/or

 
(iii)  
withholding in Shares to be issued upon settlement of the Vested Units.

 
(c) To avoid negative accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates.  If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, you
will be deemed to have been issued the full number of Shares subject to the
Vested Units notwithstanding that a number of the Shares are held back solely
for the purpose of paying the Tax-Related Items due as a result of any aspect of
your participation in the Plan.  The Company may refuse to issue or deliver
Shares to you if you fail to comply with your obligations in connection with the
Tax-Related Items.
 
7.3 You represent and warrant that you are not aware of any material, nonpublic
information with respect to the Company or any securities of the Company; you
are not subject to any legal, regulatory or contractual restriction which would
prevent the Agent from conducting sales as provided herein; you do not have, and
will not attempt to exercise, authority, influence or control over any sales of
Shares effected pursuant to Section 7.2(a); and you are entering into this
Agreement in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 (regarding trading of the Company’s securities on
the basis of material nonpublic information) under the U.S. Securities Exchange
Act of 1934, as amended (the “Exchange Act”).  It is the intent of the parties
that this Agreement comply with the requirements of Rule 10b5-1(c)(1)(i)(B)
under the Exchange Act and this Agreement will be interpreted to comply with the
requirements of Rule 10b5-1(c) of the Exchange Act.
 
 
You understand that the Agent may effect sales as provided in Section 7.2(a)
above jointly with sales for other employees of the Company and/or Related
Corporations and that the average price for executions resulting from bunched
orders will be assigned to your account.  In addition, you acknowledge that it
may not be possible to sell Shares as provided by Section 7.2(a) due to (i) a
legal or contractual restriction applicable to you or the Agent, (ii) a market
disruption, or (iii) rules governing order execution priority on the NASDAQ or
other exchange where the Shares may be traded.  In the event of the Agent’s
inability to sell Shares, you will continue to be responsible for the
Tax-Related Items.

 
You acknowledge that regardless of any other term or condition of this
Agreement, the Agent will not be liable to you for (a) special, indirect,
punitive, exemplary, or consequential damages, or incidental losses or damages
of any kind, or (b) any failure to perform or for any delay in performance that
results from a cause or circumstance that is beyond its reasonable control.
 
You hereby agree to execute and deliver to the Agent any other agreements or
documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of Section 7.2(a) and this Section 7.3.  The Agent is a
third party beneficiary of Section 7.2(a) and this Section 7.3.
 

--------------------------------------------------------------------------------


8.  
Nature of Grant

 
In accepting the grant, you acknowledge that:
 
(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;
 
(b) the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of restricted stock units,
or benefits in lieu of restricted stock units, even if restricted stock units
have been granted repeatedly in the past;
 
(c) all decisions with respect to future grants of restricted stock units, if
any, will be at the sole discretion of the Company;
 
(d) your participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate your employment relationship at any time;
 
(e) you are voluntarily participating in the Plan;
 
(f) the Award and the Shares subject to the Award are an extraordinary item that
does not constitute compensation of any kind for services of any kind rendered
to the Company or the Employer, and which is outside the scope of your
employment contract, if any;
 
(g) the Award and the Shares subject to the Award are not intended to replace
any pension rights or compensation;
 
(h) the Award and the Shares subject to the Award are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Related Corporation;
 
(i) the grant of the Award and your participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company or
any Related Corporation;
 
(j) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;
 
(k) in consideration of the grant of the Award, no claim or entitlement to
compensation or damages shall arise from termination of the Award or diminution
in value of the Shares underlying the Award resulting from termination of your
employment by the Company or the Employer (for any reason whatsoever and whether
or not in breach of local labor laws) and you irrevocably release the Company
and the Employer from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, you shall be deemed irrevocably to have waived your entitlement to
pursue such claim;
 
(l) in the event of termination of your employment (whether or not in breach of
local labor laws), your right to vest in the Award, if any, will terminate
effective as of the date that you are no longer actively employed and will not
be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); the Board (or a committee appointed by the Board) shall
have the exclusive discretion to determine when you are no longer actively
employed for purposes of the Award; and
 
(m) the Award and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, take-over or transfer of
liability.
 

--------------------------------------------------------------------------------


9. No Advice Regarding Grant
 
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
your acquisition or sale of the underlying Shares.  You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.  You
acknowledge that you have either consulted with competent advisors independent
of the Company to obtain advice concerning the receipt of the Award and the
acquisition or disposition of any Shares to be issued pursuant to the Award in
light of your specific situation or had the opportunity to consult with such
advisors but chose not to do so.
 
10. Data Privacy
 
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other Award materials by and among, as applicable, the
Employer, the Company and its Related Corporations for the exclusive purpose of
implementing, administering and managing your  participation in the Plan.
 
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).

 
You understand that Data will be transferred to Fidelity or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan.  You understand that the recipients of Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than your
country.  You understand that you may request a list with the names and
addresses of any potential recipients of Data by contacting your local human
resources representative.  You authorize the Company, Fidelity and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan.  You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan.  You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative.  You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan.  For more information on the consequences of your refusal to consent
or withdrawal of consent, you understand that you may contact your local human
resources representative.
 

 
11. Electronic Delivery and Participation
 
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means.  You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
 
12. Language
 
If you have received this Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different from the English version, the English version
will control.
 

--------------------------------------------------------------------------------


13. General Provisions
 
13.1 Successors and Assigns.  The provisions of this Agreement will inure to the
benefit of the successors and assigns of the Company and be binding upon you and
your heirs, executors, administrators, successors and assigns.
 
13.2 Section 409A Compliance.  Notwithstanding any provision in the Plan or this
Agreement to the contrary, the Plan Administrator may, at any time and without
your consent, modify the terms of the Award as it determines appropriate to
avoid the imposition of interest or penalties under Section 409A.
 
13.3 Governing Law and Choice of Venue.  The Award and the provisions of this
Agreement will be construed and administered in accordance with and governed by
the laws of the State of Washington without giving effect to such state’s
principles of conflict of laws.  For the purposes of litigating any dispute that
arises under this grant of this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of Washington and agree that
such litigation shall be conducted in the courts of Spokane County, Washington,
or the federal courts for the United States for the Eastern District of
Washington, where this grant is made and/or to be performed.
 
13.4 Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
 
13.5           Notice.  Any notice required or permitted hereunder shall be made
in writing and sent to the following address:
 

Itron, Inc.
Attn:  General Counsel
2111 N. Molter Road
Liberty Lake, WA  USA  99019

 
14. Appendix
 
Notwithstanding any provisions in this Agreement, the Award shall be subject to
any special terms and conditions set forth in any appendix to this Agreement for
your country (the “Appendix”).  Moreover, if you relocate to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan.  The
Appendix constitutes part of this Agreement.
 
15. Imposition of Other Requirements
 
The Company reserves the right to impose other requirements on your
participation in the Plan, on the Award and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable in order
to comply with local law or facilitate the administration of the Plan, and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
 



--------------------------------------------------------------------------------

 
1 Section 409A only applies to U.S. taxpayers.


 

 

 
 

--------------------------------------------------------------------------------

 

APPENDIX


ITRON, INC.
AMENDED AND RESTATED 2000 STOCK INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-U.S. PARTICIPANTS


LONG-TERM PERFORMANCE PLAN




Terms and Conditions


This Appendix includes additional terms and conditions that govern the
restricted stock unit award (the “Award”) granted to you under the Itron, Inc.
Amended and Restated 2000 Stock Incentive Plan (the “Plan”) and the Itron, Inc.
Long-Term Performance Plan (the “LTPP”) if you reside in one of the countries
listed below.  Capitalized terms not expressly defined in this Appendix but
defined in the Plan or the Restricted Stock Unit Award Agreement (the
“Agreement”) shall have the same definitions as in the Plan and/or the
Agreement, as applicable.


Notifications


This Appendix also includes information regarding exchange control and other
issues of which you should be aware with respect to your participation in the
Plan.  The information is based on the exchange control, securities and other
laws in effect in the respective countries as of November 2008.  Such laws are
often complex and change frequently.  As a result, the Company strongly
recommends that you not rely on the information herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date at the time that the Award vests or the
Shares acquired under the Plan are sold.


In addition, the information contained herein is general in nature and may not
apply to your particular situation and the Company is not in a position to
assure you of a particular result.  Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your situation.


Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, the information contained herein may not be
applicable to you.




BELGIUM


Notifications


Tax Reporting Notification.  If you are a Belgian resident, you are required to
report any bank or brokerage accounts held outside of Belgium on your annual tax
return.




GERMANY


Notifications
 
Exchange Control Notification.  Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank.  If you use a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of Shares acquired under the Plan, the bank will make the report for you.  In
addition, you must report any receivables, payables, or debts in foreign
currency exceeding an amount of €5,000,000 in any month.



--------------------------------------------------------------------------------




UNITED KINGDOM


Terms and Conditions


Vesting.  This provision supplements Section 1 of the Agreement:


Notwithstanding any discretion or anything to the contrary in the Plan and/or
the Agreement, the grant of the Award does not provide any right for you to
receive a cash payment and the Vested Units will be settled in Shares only.


Responsibility for Taxes.  The following provision supplements Section 7 of the
Agreement:


If payment or withholding of the Tax-Related Items (including the Employer’s
Liability, as defined below) is not made within ninety (90) days of the event
giving rise to the Tax-Related Items (the “Due Date”) or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003, the amount of any uncollected Tax-Related Items will constitute a loan
owed by you to the Employer, effective on the Due Date.  You agree that the loan
will bear interest at the then-current official rate of Her Majesty’s Revenue
and Customs (“HMRC”), it will be immediately due and repayable, and the Company
or the Employer may recover it at any time thereafter by any of the means
referred to in Section 7.2 of the Agreement.  Notwithstanding the foregoing, if
you are a director or executive officer of the Company (within the meaning of
Section 13(k) of the U.S. Securities and Exchange Act of 1934, as amended), you
will not be eligible for such a loan to cover the Tax-Related Items.  In the
event that you are a director or executive officer and the Tax-Related Items are
not collected from or paid by you by the Due Date, the amount of any uncollected
Tax-Related Items will constitute a benefit to you on which additional income
tax and national insurance contributions (including the Employer’s Liability, as
defined below) will be payable.  You will be responsible for reporting and
paying any income tax and national insurance contributions (including the
Employer’s Liability, as defined below) due on this additional benefit directly
to HMRC under the self-assessment regime.


Joint Election.  As a condition of your participation in the Plan, you agree to
accept any liability for secondary Class 1 national insurance contributions (the
“Employer’s Liability”) which may be payable by the Company and/or the
Employer in connection with the Award and any event giving rise to Tax-Related
Items.  To accomplish the foregoing, you agree to execute the following joint
election with the Company (the “Joint Election”), the form of such Joint
Election being formally approved by HMRC, and any other consent or elections
required to accomplish the transfer of the Employer’s Liability to you.  You
further agree to execute such other joint elections as may be required between
yourself and any successor to the Company and/or the Employer.  You further
agree that the Company and/or the Employer may collect the Employer’s Liability
by any of the means set forth in Section 7.2 of the Agreement.


If you do not enter into a Joint Election prior to vesting of the Award or any
other event giving rise to Tax-Related Items, you will forfeit the Units and any
benefits in connection with the Award, and any Shares that have been issued will
be returned to the Company at no cost to the Company, without any liability to
the Company and/or the Employer.



 

 

 
 

--------------------------------------------------------------------------------

 

ITRON, INC.
 
AMENDED AND RESTATED 2000 STOCK INCENTIVE PLAN
 


 
Important Note on the Joint Election to Transfer
Employer National Insurance Contributions
 




As a condition of participation in the Itron, Inc. Amended and Restated 2000
Stock Incentive Plan (the “Plan”) and the vesting of the restricted stock unit
award (the “Award”) that has been granted to you by Itron, Inc. (the “Company”),
you are required to enter into a joint election to transfer to you any liability
for employer national insurance contributions (the “Employer’s Liability”) that
may arise in connection with the Award, or in connection with future restricted
stock unit awards, granted to you by the Company under the Plan (the “Joint
Election”).
 
If you do not agree to enter into the Joint Election, the Award will be
worthless, as (under the terms of the Restricted Stock Unit Award Agreement),
you will not be able to vest in the Award or receive any benefit in connection
with the Award.
 
By entering into the Joint Election:
 
l  
you agree that any Employer’s Liability that may arise in connection with or
pursuant to the vesting of the Award (and the acquisition of shares of the
Company’s common stock) or other taxable events in connection with the Award
will be transferred to you; and

l  
you authorise the Company and/or your employer to recover an amount sufficient
to cover this liability by any method set forth in the Restricted Stock Unit
Award Agreement and/or the Joint Election.



 
To enter into the Joint Election, please click on the "[INSERT NAME OF
BOTTON/BOX]" button [below] [on the [INSERT NAME OF SCREEN].  In addition to
indicating your acceptance of the Restricted Stock Unit Award Agreement,
clicking on the "[INSERT NAME OF BOTTON/BOX]" button indicates your agreement to
be bound by the terms of the Joint Election.
 


Please read the terms of the Joint Election carefully before
accepting the Restricted Stock Unit Award Agreement
and the Joint Election.


Please print and keep a copy of the Joint Election
for your records.

 

 

 
 

--------------------------------------------------------------------------------

 

ITRON, INC.
AMENDED AND RESTATED 2000 STOCK INCENTIVE PLAN


Restricted Stock Units
for Employees in the United Kingdom


FORM OF ELECTION TO TRANSFER THE EMPLOYER’S SECONDARY
CLASS 1 NATIONAL INSURANCE LIABILITY TO THE EMPLOYEE


1.
Parties



 
This Election is between:
 
 
(A)
You, the individual who has obtained access to this Election (the “Employee”),
who is employed by one of the employing companies listed in the attached
schedule (the “Employer”), and who is eligible to receive a restricted stock
unit award pursuant to the terms and conditions of the Itron, Inc. Amended and
Restated 2000 Stock Incentive Plan (the “Plan”), and

 
 
(B)
Itron, Inc. of 2111 N. Molter Road, Lake Liberty, Washington 99019, U.S.A. (the
“Company”) which may grant restricted stock unit awards under the Plan and is
entering this Election on behalf of the Employer.

 
2.
Purpose of Election



 
2.1
This Election relates to the Employer’s secondary Class 1 national insurance
contributions (the “Employer’s Liability”) which may arise on the occurrence of
a "Taxable Event" pursuant to section 4(4)(a) of the Social Security
Contributions and Benefits Act 1992, including:



 
(i)
the acquisition of securities pursuant to the restricted stock unit award
(pursuant to section 477(3)(a) ITEPA); and/or



 
(ii)
the assignment or release of the restricted stock unit award in return for
consideration (pursuant to section 477(3)(b) ITEPA); and/or



 
(iii)
the receipt of a benefit in connection with the restricted stock unit award
other than a benefit within (i) or (ii) above (pursuant to section 477(3)(c)
ITEPA).

 
In this Election, ITEPA means the Income Tax (Earnings and Pensions) Act 2003.
 
 
2.2
This Election is made in accordance with paragraph 3B(1) of Schedule 1 to the
Social Security Contributions and Benefits Act 1992.



 
2.3
This Election applies to all restricted stock unit awards granted to the
Employee under the Plan, on or after [insert date] up to the termination date of
the Plan.



 
2.4
This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the Social Security Contributions and
Benefits Act 1992, or the Social Security Contributions and Benefits (Northern
Ireland) Act 1992.



 
2.5
This Election will not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part 7 of ITEPA 2003 (employment income: securities with artificially
depressed market value).




--------------------------------------------------------------------------------


3.
The Election



The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Taxable Event is hereby
transferred to the Employee.  The Employee understands that by clicking on the
“[INSERT NAME OF BUTTON/BOX]” button where indicated [below] [on the [INSERT
NAME OF SCREEN], he or she will become personally liable for the Employer’s
Liability covered by this Election.


4.
Payment of the Employer’s Liability



 
4.1
Notwithstanding that pursuant to this Election, the Employer’s Liability is
transferred to the Employee, the Employee authorises the Employer and the
Employer agrees, to remit the Employer’s Liability to Her Majesty’s Revenue and
Customs (“HMRC”) on behalf of the Employee.  The Employee agrees to pay to the
Employer the Employer’s Liability on demand at any time on or after the Taxable
Event.



 
4.2
Without limitation to Clause 4.1 above, the Employee hereby authorises the
Company and/or the Employer to collect the Employer’s Liability from the
Employee at any time on or after the Taxable Event:



 
(i)
by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Taxable Event; and/or

 
 
(ii)
directly from the Employee by payment in cash or cleared funds; and/or

 
 
(iii)
by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive in respect of the restricted stock
unit award; and/or

 
 
(iv)
through any other method set forth in the Restricted Stock Unit Award Agreement
entered into between the Employee and the Company.

 
 
4.3
The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities to the Employee until full payment of the
Employer’s Liability is received.





5.           Duration of Election


 
5.1
The Employee and the Company agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the UK Employer on the date on which the Employer’s Liability becomes due.



5.2           This Election will continue in effect until the earliest of the
following:
 
 
(i)
such time as both the Employee and the Company agree in writing that it should
cease to have effect;

 
 
(ii)
the date the Company serves written notice on the Employee terminating its
effect;

 
 
(iii)
the date HMRC withdraws approval of this Form of Election; or

 
 
(iv)
the date the Election ceases to have effect in accordance with its terms in
respect of any outstanding restricted stock unit awards granted under the Plan.



 

--------------------------------------------------------------------------------


Acceptance by the Employee
 
The Employee acknowledges that by clicking on the “[INSERT NAME OF BUTTON/BOX]”
button where indicated [below] [on the [INSERT NAME OF SCREEN], the Employee
agrees to be bound by the terms of this Election as stated above.
 
 
Acceptance by the Company

 
The Company acknowledges that by arranging for the scanned signature of an
authorised representative to appear on this Election, the Company agrees to be
bound by the terms of this Election as stated above.


 
 

--------------------------------------------------------------------------------

 

 
Schedule to Form of Election – Employing Companies



 
The Employing Companies to which this Form of Election relates are:
 
(1)
Actaris UK Limited


 

Registered Office:
Langer Road,
Felixstowe, Suffolk, IP11 2ER
United Kingdom
 Company Number:   04274515  Corporation Tax District:    Corporation Tax
Reference:    PAYE District:    PAYE Reference:  

 

 
 

--------------------------------------------------------------------------------

 
